DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Applicant's election of the following species is reiterated for the record:
(a) target DMRs SEQ ID NO: 201 and SEQ ID NO: 219 
(b)  reference DMRs SEQ ID NO: 203 and SEQ ID NO: 220
Claims 1, 3-4, 14, 17, 19-20, 26-28, 30, 33-34, 43, 54, and 67-77 are currently pending. 
Claims 30, 33, and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter (nonelected species), there being no allowable generic or linking claim. Applicant timely traversed the election of species requirement in the reply filed on April 20, 2020.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 54, and 68-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 54, and 68-77 are rejected over the recitation of the phrase “using: (x) the same detectable labels(s) for at least two of said reference DMRs; and (y) a different detectable label(s) for at least two of said first target DMRs” in claim 1. This recitation is indefinite because it is unclear how many labels the claim requires.  In part (y), the recitation of “label(s)” can be plural or singular.  It’s unclear if the target DMRs are each labeled with the same detectable label (in view of the singular form of label), wherein the detectable label is “different” than the label of the reference DMR  OR if the target DMRs are each labeled with different detectable labels (in view of the plural form of label), wherein the detectable label for one target DMR is different than the detectable label for a second target DMR.  Similar confusing language is also recited in claim 4. Clarification is requested. 
Claims 4, 14, and 54 are rejected over the recitation of the phrase “using: (x) the same detectable labels(s) for at least two of said reference DMRs; and (y) a different detectable label(s) for at least two of said first target DMRs and for at least one of said OR(s)” in claim 4. 
Claim 14 is rejected over the recitation of the phrase “using: (x) the same detectable labels(s) for each of said ORs”. It is noted that claim 14 depends from claim 4 which requires (y) a different detectable label(s) for at least two of said first target DMRs and for at least one of said OR(s)”.  Here it is unclear how claim 14 further limits the method of claim 4.  Clarification is requested. 

   
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


6.	Claims 1, 3, 17, 19, 20, 28, 34, 43, 69-70, and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003).
	Regarding Claim 1 Landes teaches non-invasive methods for detecting fetal aneuploidies. Landes teaches that DNA is first isolated from maternal serum and treated with a reagent which differentially modifies methylated and non-methylated DNA, e.g., bisulfite (para 0032). Landes teaches that in general, fetal DNA is hypomethylated relative to adult DNA reflecting transcriptional silencing of specific genes expressed early in development. One means of generating fetal-specific PCR products is to identify loci that are unmethylated in fetal DNA and methylated in adult/maternal DNA. Another means to detect fetal-specific DNA is to identify loci that are methylated in fetal DNA and unmethylated in adult/maternal DNA. Loci of this type are differentially reactive with bisulfite such that unmethylated Cs in DNA undergo oxidative deamination, resulting in C to U transitions. Methylated Cs are not reactive with bisulfite and consequently, are unaffected. Bisulfite treatment of fetal and maternal DNA present in maternal serum will create primary sequence differences between fetal and maternal loci that exhibit differential methylation. The DNA is amplified using quantitative PCR and primers selected to amplify sequences on a potentially abnormal chromosome. Control quantitative PCR with a second pre-selected primer is conducted on a normal or control chromosome (i.e., a chromosome not having the suspected anomaly) and the ratio of the quantity of the two PCR products are determined, thereby detecting fetal aneuploidies (para 0033). Thus Landes teaches providing a 
Regarding Claim 19, Landes teaches that DNA is isolated from maternal serum (para 0032).  
Regarding Claim 20, Landes teaches that the reagent that differentially modifies methylated and non-methylated DNA comprises bisulphite (para 0006). 
Regarding Claim 28 Landes teaches that one means to detect fetal-specific DNA is to identify loci that are methylated in fetal DNA (hypermethylated) and unmethylated (hypomethylated) in adult/maternal DNA (para 0033). 
Regarding Claim 74, Landes teaches that the ratio of the quantity of the two PCR products are determined, thereby detecting fetal aneuploidies (para 0033).
Landes does not teach a method where two or more target DMRs are detected on a potentially abnormal chromosome and two or more reference DMRs are detected on reference chromosome(s) not suspected of having aneuploidy (clm 1). Landes does not teach a method 

However Patsalis teaches methods for non-invasive prenatal diagnosis of fetal aneuploidies.  Patsalis teaches that DMRs that are hypomethylated in adult female blood DNA and hypermethylated in fetal DNA have been shown to accurately predict a fetal aneuploidy in fetal DNA present in a maternal blood sample during pregnancy (abstract). Patsalis teaches a method for detecting trisomy 21.  Patsalis teaches determining levels of a plurality of DMRs on chromosome 21 and a plurality of DMRs on control chromosomes 13 and 22 (para 0012, 0016,  0019, 0074, 0172). Patsalis teaches the hypermethylation value for the hypermethylated DNA sample is compared to a standardized normal reference hypermethylation value for a normal reference hypermethylation value is determined using maternal peripheral blood samples from women bearing a normal fetus (i.e., a fetus without fetal aneuploidies) of matched gestational age as compared to the "test DNA" (e.g., if the test DNA is from a fetus at 3 months gestational age, then the standardized normal reference hypermethylation value is determined using maternal peripheral blood samples from women bearing a normal fetus of 3 months gestational age). In order to establish the standardized normal reference hypermethylation values for a normal fetus, a group of healthy pregnant women carrying healthy fetuses are selected. The selected group of healthy pregnant women carrying healthy fetuses must be of a reasonable size to ensure that the standardized normal reference hypermethylation value for a normal fetus is statistically accurate. Preferably, the selected group comprises at least 10 women (paras 0079-0081). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes for detecting trisomy 21 by detecting two or more target DMRs on chromosome 21 and two or more control DMRs on two or more control chromosomes as suggested by Patsalis.  One of skill in the art would have been motivated to look at two or more DMRs on chromosome 21 particularly since Patsalis teaches that eight of the twelve DMRs shown in SEQ ID NOs: 33-44 have been selected and identified as being sufficient to accurately diagnose trisomy 21 in a maternal blood sample during pregnancy of a woman bearing a trisomy 21 fetus (para 0072).  Further one of skill in the art would have been motivated to look at two or more control DMRs on two or more control 
 
The combined references do not teach a method wherein the detections in step (C) and (d) are made using the same aliquot of DNA, are in the same vessel, and occur simultaneously (clms 1 and 70).  Further the combined references do not teach a method that uses the same detectable labels(s) for the reference DMR and a different detectable label(s) for the target DMRs (clm 1). The combined references do not teach a method wherein the method is a multiplex real time quantitative probe based PCR using at least one labeled probe for each DMR (clm 17). 
However Sukumar teaches performing quantitative multiplex methylation specific PCR. Sukumar teaches that real time PCR reactions can be conducted simultaneously in multiplex. Sukumar teaches that several genes, for example 2-5, may be simultaneously amplified in a single real time PCR reaction if the probes used for each amplicon are distinguishably labeled (para 0063).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes and Patsilas by detecting the DMRs in a single real time PCR reaction as suggested by Sukumar.  Performing multiplex PCR to detect multiple targets was routine in the art as demonstrated by Sukumar and the skilled artisan would have been motivated to multiplex the PCR because Sukumar teaches that it allows for co-amplification of many genes from amounts of sample that were previously used for just one or two genes.  Sukumar teaches that invention solves the dilemma of how best to distribute the available DNA to allow robust quantitative analysis of many different genes from precious small samples (para 0012).  Further the skilled artisan would have been motivated to use probes with different labels for the different test DMR for the benefit of being able to detect the quantity of each test DMR individually.  The skilled artisan would have been motivated to use probes with the same labels for the different reference DMR for the benefit of being having only one detectable reference signal to compare the signals from the chromosome with the suspected aneuploidy.   
The combined references do not teach a method wherein a plurality of sets of determinations are made for step (c) and step (d), with each set of determinations made using a different aliquot of DNA of said sample, in a different vessel and effectively simultaneously with each other member of the plurality of sets of determinations (clm 34). 

The combined references do not teach a method wherein a sensitivity and specificity of the method is 95% or greater (clm 1). However where the general conditions of a claim are disclosed in the prior art, it is not inventive to optimize those conditions by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine how to optimize the method so that a sensitivity and specificity of 95% or greater is achieved. Further this is a 103 rejection and the combined references teach all of the claimed method steps.  Thus by performing all of the claimed method steps one would necessarily achieve a  sensitivity and specificity of the method is 95% or greater because this appears to be a  property of the claimed method.

7.	Claims 4, 14, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Lo (US 2013/0337443). 
	The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above.
	The combined references do not teach a method further comprising determining an amount of total DNA in said sample by detecting at least one other region (OR) that is not differently methylated between DNA that originates from cells of a fetus and/or the placenta of a 
	However Lo teaches that when fetal DNA is quantitated, the measured concentration can be used to predict, monitor, or diagnose or prognosticate a pregnancy associated disorder (para 0009). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by detecting the total amount of fetal DNA in the sample and correlating increased fetal DNA with an increased risk of the pregnant female suffering from or developing a pregnancy-associated medical condition as suggested by Lo.  In the instant case it was well known in the art at the time of the invention that the total amount of fetal DNA in a maternal sample could be used to detect the presence of a pregnancy associated medical condition and therefore one of skill in the art would have been motivated to perform methods capable of determining the total amount of fetal DNA.

8.	Claims 26-27 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), .
	The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above. Regarding dependent claims 27 and 72 it is noted that Patsalis teaches a method wherein each of the target DMRs are located on chromosome 21 (clms 27 and 72). 
	However, the combined references do not teach a method wherein one reference DMR is located on chromosome 5 and one is located on chromosome 12 (clm 26).  
	Deciu teaches control nucleic acids that are used as a reference to determine if a nucleic acid is part of a chromosomal abnormality.  For example, a control nucleic acid from a chromosome other than chromosome 21 could be used as a reference sequence to detect Down’s syndrome (para 0156). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by using a reference DMR located on chromosome 5 and one located on chromosome 12 as suggested by Deciu because Deciu teaches that  ANY chromosome other than chromosome 21 can be used as a reference chromosome.  

9.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Lo (US 2006/0019278 Pub 1/2006).
The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above.

However Lo teaches that methylation-specific modification of DNA may also be accomplished by methylation-sensitive restriction enzymes, some of which typically cleave an unmethylated DNA fragment but not a methylated DNA fragment, while others (e.g., methylation-dependent endonuclease McrBC) cleave DNA containing methylated cytosines but not unmethylated DNA (para 0053). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by using a methylation sensitive restriction enzyme to digest unmethylated over methylated DNA as suggested by Lo.  In the instant case the claim would have been obvious because the substitution of one reagent that differentially modifies methylated and non-methylated DNA (bisulfite) for another (a methylation sensitive restriction enzyme) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

10.	Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Sparks (US 2012/0040859 Pub 2/16/2012).
The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above.
The combined references do not teach a method further comprising: subjecting the pregnant female to an invasive method for detecting the chromosomal aneuploidy in the fetus 
villus sampling or amniocentesis (clm 77).
However Sparks teaches an assay that is used to determine if one or more fetus in a multiples pregnancy is likely to have an aneuploidy and/or genetic mutation, and whether further confirmatory tests should be undertaken to confirm the identification of the fetus with the abnormality. For example, the assay can be used to determine if one of two twins has a high likelihood of an aneuploidy or disease trait, followed by a more invasive technique that can distinguish physically between the fetuses, such as amniocentesis or chorionic villi sampling, to determine the identification of the affected fetus (para 0089). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by subjecting a pregnant woman to a more invasive test (such as amniocentesis or CVS) when it has been determined that she has a high probability of carrying a fetus with aneuploidy as suggested by Sparks.  Based on the teachings of Sparks it would have been obvious to provide this further testing (even though it is more invasive) for the benefit of confirming whether a chromosomal aneuploidy is present. The prior art teaches that both amniocentesis and CVS are considered to be “diagnostic” tests for detecting chromosomal aneuploidy.

 

Response To Arguments
11.	 In the response the Applicants traversed the rejection made under 35 USC 103 over the combination of Landes, Patsalis, Sukumar and Nazarenko.  The Applicants argue that the claims have been amended to recite “wherein a sensitivity and specificity of the method is 95% or greater.” Applicant argues that there was no reasonable expectation that modifying Landes to detect multiple DMRs, as allegedly taught in Patsalis, would have resulted in a method with a sensitivity and specificity of 95% or greater. They argue that the method of Patsalis is not reproducible. They argue that Patsalis teaches away from the claimed method because their method does not require the use of sodium bisulfite which can cause DNA degradation. 
These arguments have been fully considered but are not persuasive.  The recitation of “wherein a sensitivity and specificity of the method is 95% or greater” does not overcome the prior art of record. First of all where the general conditions of a claim are disclosed in the prior art, it is not inventive to optimize those conditions by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine how to optimize the method so that a sensitivity and specificity of 95% or greater is achieved. Further this is a 103 rejection and the combined references teach all of the claimed method steps.  Thus by performing all of the claimed method steps one necessarily would achieve a  sensitivity and specificity of the method is 95% or greater because this appears to be a  property of the claimed method. Further the examiner does not agree that Patsalis teaches away from the claimed invention.  Patsalis mere disclosure of a different way of detecting DMRs (that does not use bisulfite modification) does not constitute a teaching away.  The combination of Landes in view of Patsalis does not render the prior art unsatisfactory for its intended use.  Patsalis is only be relied upon to teach the detection of a plurality of target and reference DMRs.  
	 Regarding the rejections over the combination of (i) Landes in view of Patsalis, Sukumar Nazarenko and Lo, (ii) Landes in view of Patsalis, Sukumar Nazarenko and Deciu, and (iii) Landes in view of Patsalis, Sukumar Nazarenko and Lo ‘278, the Applicants argue that the additionally cited references do not cure the deficiencies of Landes in view of Patsalis, Sukumar, and Nazarenko.
This argument has been fully considered but is not persuasive.  The applicant’s arguments’ regarding the combination of Landes in view of Patsalis, Sukumar, and Nazarenko have been fully addressed above.  The response to applicant’s arguments, as set forth above, applies equally to the present ground of rejection.  

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding Claim 1 both sets of claims are drawn to methods for detecting a chromosomal aneuploidy in a fetus carried by a pregnant female (see preamble clm 57 of the patent).  
Both sets of claims require (a) providing a sample taken from a pregnant female, which sample comprises DNA that originates from cells of a fetus and/or the placenta of a fetus in admixture with differently methylated DNA of maternal origin (see clm 57 step (A) of the patent). 
Both sets of claims require (b) treating the DNA present in said sample with a reagent that differentially modifies methylated and non-methylated DNA (see clm 57 step (A)(a) of the patent).  
Both sets of claims require (c) determining an amount of a first target species of DNA, being the chromosome relevant to the chromosomal aneuploidy, in said sample by detecting in said sample the presence of methylation at two or more first target differentially methylated regions (DMRs) located on said chromosome, said first target DMRs differently methylated between DNA that originates from cells of a fetus and/or the placenta of a fetus and DNA of maternal origin, the modification of DNA of the first target DMRs by said reagent is sensitive to methylation of DNA, wherein a detected amount of methylated DNA at one or more of said first target DMRs indicates said amount of first target species of DNA in said sample (see clm 57 step (A)(b) of the patent).  
Both sets of claims require (d) determining an amount of reference species of DNA, being one or more reference chromosomes, in said sample by detecting in said sample the presence of methylation at a reference DMRs located on said reference chromosome(s), said reference DMR differently methylated between DNA that originates from cells of a fetus and/or the placenta of a fetus and DNA of maternal origin, the modification of DNA of such reference DMR by said reagent is sensitive to methylation of DNA, wherein a detected amount of methylated DNA at one or more of said reference DMR indicates said amount of reference species of DNA in said sample (see clm 57 step (B) of the patent).  The instant claims are different from the patent because they require the detection of “two or more reference DMRs”.  However, one of skill in the art would have been motivated to modify the method of the patent by detecting two or more reference DMRs particularly since the method of the patent requires detecting two or more target DMRs.  It would be obvious to provide a reference DMR for each of the two or more target DMRs. 
Both sets of claims require (e) determining relative amount(s), of an amount determined from step (c) and an amount determined from step (d), wherein one or more of said relative amount(s) indicates the presence or absence of the chromosomal aneuploidy in the fetus (see clm 57 steps (C) and (D) of the patent). The instant claims are different from the patent because they recite “wherein a sensitivity and specificity of the method is 95% or greater”. However it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to optimize those conditions by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine how to optimize the method so that a sensitivity and specificity of 95% or greater is achieved. 





Response To Arguments
14.	In the response the Applicants traversed the double patenting rejection.  The Applicants argue that the claims in the ‘067 patent do not teach or suggest all of the features of the instant claims. The Applicants argue that  none of the claims describe a method of detecting a chromosomal aneuploidy in a fetus carried by a pregnant female, wherein “the same detectable labels(s) for at least two of said reference DMRs [are used]; and (y) a different detectable label(s) for at least two of said first target DMRs [are used].” Applicants note that claim 57 of the ‘067 patent, which depends from claim 1, specifies that “the same detectable label(s) [is used] for each of said DMRs and different detectable labels [are used] for said other regions.” They further argue that the Office has not provided any reasoned basis to support why an ordinary artisan 
This argument has been fully considered but is not persuasive.  The Applicants seem to be arguing that the instant claims require different detectable labels for each of the target DMRs.  However the examiner does not agree with Applicants claim interpretation.  As discussed in the 112(b) rejections above, the recitation of “using: (x) the same detectable labels(s) for at least two of said reference DMRs; and (y) a different detectable label(s) for at least two of said first target DMRs” in claim 1 is indefinite. One interpretation of the claims is that the target DMRs are each labeled with the same detectable label (in view of the singular form of label), wherein the detectable label is “different” than the label of the reference DMR. Thus interpretation of the claim does not require different detectable labels for each of the target DMRs. While Example 4 and Fig 7 may show that using different detectable labels for each of the target DMRs contributes to the unexpected effects of the claimed method, the example is not commensurate in scope with the claims because they do not clearly require using a different detectable label for each of the target DMRs.  Thus the rejection is maintained.  

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDA HANEY/Primary Examiner, Art Unit 1634